Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of September 7,
2012, by and between PEPCO HOLDINGS, INC. (the “Company”) and Kevin C.
Fitzgerald (the “Executive”).

RECITALS:

The Company wishes to employ the Executive in the position of Executive Vice
President and General Counsel and the Executive wishes to be so employed.

The Compensation and Human Resources Committee of the Board of Directors
(including any successor that performs its functions, the “Committee”) has
recommended, and the Board of Directors of the Company (the “Board of
Directors”) has approved, the entry by the Company into this Agreement with the
Executive.

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
contained in this Agreement, the parties agree as follows:

1. Term of this Agreement. The term of this Agreement shall begin on
September 17, 2012 (the “Effective Date”) and shall end on the day immediately
preceding the third anniversary of the Effective Date (the “Term of this
Agreement”).

2. Duties. While employed during the Term of this Agreement, the Executive shall
serve as an Executive Vice President and as the General Counsel of the Company.
The Executive (i) will devote his knowledge, skill and best efforts on a
full-time basis to performing his duties and obligations to the Company in
accordance with the terms of this Agreement (with the exception of (A) absences
on account of illness and vacations taken in accordance with the Company’s
policies and (B) professional, civic and charitable undertakings and commitments
that do not conflict with the business of the Company and its subsidiaries or
impair the ability of the Executive to perform his duties under this Agreement)
and (ii) will comply with the directions and orders of the Board of Directors
and the Company’s President and Chief Executive Officer with respect to the
performance of his duties.

3. Employment by a Successor. Employment by any successor to the Company will be
considered employment by the Company for purposes of this Agreement, and the
Executive’s employment with the Company shall be considered terminated only if
the Executive is no longer employed by the Company or its successor. Unless the
context otherwise requires, the term “Company” as used in this Agreement
includes any successor to the Company. For purposes of this Agreement, (i) the
term “successor” means any (A) any corporation or other form of business
organization into which the Company is merged or with which the Company is
consolidated or (B) any corporation or other form of business organization that
acquires all or substantially all of the Company’s assets and (ii) the term
“Board of Directors” shall include the board of directors, or any governing body
performing a similar function, of a successor.



--------------------------------------------------------------------------------

4. Compensation and Benefits.

(a) During the Term of this Agreement, while the Executive is employed by the
Company:

(i) The Company will pay to the Executive an annual salary in the amount of
$550,000. If during the Term of this Agreement, the annual salary of the
Executive is increased (any such increase being in the sole discretion of the
Board of Directors), it shall not thereafter be decreased during the Term of
this Agreement.

(ii) The Executive shall be a participant in the Pepco Holding, Inc. 2012
Amended and Restated Annual Executive Incentive Compensation Plan (together with
any successor plan, the “EICP”), with a target annual incentive award
opportunity equal to 60% of base salary, commencing on the Effective Date, and
shall be entitled to receive annual incentive awards thereunder if and to the
extent that the Board of Directors or a committee thereof determines in good
faith that the Executive’s performance merits payment of such awards in
accordance with the terms of the EICP. Any award payable for 2012 shall be
prorated by multiplying the amount of the award by a fraction (i) the numerator
of which is the number of days elapsed from and including the Effective Date
through December 31, 2012, and (ii) the denominator of which is 366.

(iii) The Executive shall be a participant in the Pepco Holdings, Inc. 2012
Long-Term Incentive Plan (together with any successor plan, the “LTIP”), with a
target long-term incentive award opportunities equal in the aggregate to 125% of
base salary, and shall be entitled to receive incentive awards thereunder,
commencing with the three-year performance period beginning in 2012, if and to
the extent that the Board of Directors or a committee thereof determines in good
faith that the Executive’s performance merits payment of such awards in
accordance with the terms of the LTIP. Any award payable for the 2012 - 2014
performance cycle shall be prorated by multiplying the amount of the award by a
fraction (i) the numerator of which is the number of days elapsed from and
including the Effective Date through the last date of the applicable service or
performance period, and (ii) the denominator of which is the number of days in
the performance period.

(iv) The Executive shall be a participant in the Pepco Holdings, Inc.
Change-In-Control Severance Plan for Certain Employees (the “CICSP”), with a
Service Factor (as defined by the CICSP) of 3.0 and a Benefit Factor (as defined
by the CICSP) of 3.0; provided, however, that the Executive hereby agrees that
he shall not be entitled to receive a payment under Section 6 of the CICSP.

(v) The Executive will be eligible to participate in a manner similar to other
senior executives of the Company of comparable rank in retirement plans,

 

2



--------------------------------------------------------------------------------

supplemental retirement benefit plans (including the Pepco Holdings, Inc. 2011
Supplemental Executive Retirement Plan), savings plans, deferred compensation
plans, health, welfare and insurance plans and other plans and programs provided
by the Company from time to time for its senior executives of comparable rank.

(vi) The Executive will be entitled to receive such perquisites and other
personal benefits as are provided by the Company from time to time to its senior
executives of comparable rank.

(b) During the Term of this Agreement, the Board of Directors will conduct an
annual review of the Executive’s total compensation, including salary and
incentive awards, and, subject to the preceding terms of this Section 4
(including the provision with regard to decreasing the Executive’s annual salary
during the Term of the Agreement) and the other terms of this Agreement, may
make such changes in the compensation of the Executive as the Board of Directors
deems appropriate in its sole discretion.

5. Retention Award

As an inducement for the Executive to enter into this Agreement:

(a) As of the Effective Date, the Company shall execute and deliver to the
Executive a Service-Based Restricted Stock Unit Award Agreement in the form of
Attachment A hereto, pursuant to which the Company shall make an award of
restricted stock units (“RSUs”) to the Executive under the LTIP (i) of a number
equal to $750,000, divided by the closing market price of the Company’s common
stock (“Common Stock”) on the last trading day prior to the Effective Date,
(ii) except as otherwise provided in Attachment A, with 4/15 of the total number
of RSUs vesting on each of the first and second anniversaries of the Effective
Date and the balance vesting on the third anniversary of the Effective Date, so
long as the Executive remains employed by the Company on such anniversary date,
and (iii) having such other terms and conditions set forth in Attachment A.

(b) On or as soon as practicable after January 1, 2013, and on or as soon as
practicable after each of the first and second anniversaries thereof, if the
Executive is an employee of the Company on such date, but in each case in no
event later than 90 days following the commencement of the one-year Retention
Award Performance Period (as defined below) with respect to each award, the
Company shall execute and deliver to the Executive a Performance-Based
Restricted Stock Unit Award Agreement in the form of Attachment B hereto (each a
“Retention Performance Award Agreement”). Under the terms of each Retention
Performance Award Agreement, the Company shall agree to make an award of RSUs
under the LTIP to the Executive (i) in a number equal to $166,666.67, divided by
the closing market price of the Common Stock on the last trading day prior to
the first day of the Retention Award Performance Period, (ii) the vesting of
which will (A) depend on the extent to which the performance goal(s) set forth
in the Retention Performance Award Agreement are achieved during a performance
period that coincides with the calendar year in which the Retention Performance
Award Agreement is executed and delivered (a “Retention Award Performance
Period”) and (B) be contingent on the Executive remaining an employee of the

 

3



--------------------------------------------------------------------------------

Company through the end of the Retention Award Performance Period, except as
otherwise provided in Attachment B, and (iii) having such other terms and
conditions as are set forth in Attachment B.

6. Termination of Employment. The Company may terminate the employment of the
Executive at any time, with or without cause, or the Executive may resign as an
employee at any time and for any reason. In either event, (i) the Executive
shall not be entitled to any further compensation under this Agreement effective
as of the date of the termination of the Executive’s employment and (ii) the
Executive’s rights in respect of all awards and benefits to which the Executive
may be entitled, including the retention award contemplated by Section 5 of this
Agreement, shall be determined in accordance with the terms and conditions of
the Company plans, agreements or arrangements under which such awards or
benefits are provided.

7. Excise Taxes. Notwithstanding any provision of this Agreement to the
contrary:

(a) If the Company’s independent registered public accounting firm (the
“Independent Accountant”) determines that if the payments and benefits to be
provided under this Agreement (and any other payments or benefits provided or to
be provided to the Executive under any applicable plan, program, agreement or
arrangement maintained, contributed to or entered into by the Company or any
group or entity whose actions result in a change of ownership or effective
control (as those terms are defined in Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations promulgated thereunder) or
any affiliate of the Company) (a “Payment” or collectively “Payments”) were
provided to the Executive (A) the Executive would incur an excise tax under
Section 4999 of the Code (such excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), and
(B) the net after tax benefits to the Executive attributable to the Payments
would not be at least $10,000 greater than the net after tax benefits that would
accrue to the Executive if the Payments that would otherwise cause the Executive
to be subject to the Excise Tax were not provided, the Payments shall be reduced
so that the Payments provided to the Executive are the greatest (as determined
by the Independent Accountant) that may be provided without any such Payment
being subject to the Excise Tax. If the Payments are to be reduced under this
Section 7, then (1) Payments not subject to Section 409A of the Code shall be
reduced in the order designated by the Executive and (2) if and to the extent
necessary after the reductions in clause (1), Payments subject to Section 409A
shall be reduced in reverse chronological order (such that Payments due later
are reduced before Payments due earlier).

(b) If the Executive receives reduced Payments pursuant to this Section 7, or if
it had been determined that no such reduction was required, but it nonetheless
is established pursuant to the final determination of a court or an Internal
Revenue Service proceeding that, notwithstanding the good faith of the Executive
and the Company in applying the terms of this Section 7, the aggregate Payments
to the Executive would result in any Payment being subject to the Excise Tax,
and that a reduction pursuant to this Section 7 should have occurred, then the
Executive shall be deemed for all purposes to have received a loan made on the
date of the

 

4



--------------------------------------------------------------------------------

receipt of the Payments in an amount such that, after taking into consideration
such loan, no portion of the aggregate Payments would be subject to the Excise
Tax. The Executive shall have an obligation to repay such loan to the Company on
demand, together with interest on such amount at the applicable Federal rate (as
defined in Section 1274(d) of the Code) from the date of the Executive’s receipt
of such loan until the date of such repayment.

(c) If the Payments are reduced or are to be reduced pursuant to this Section 7,
and it is subsequently determined that the Payments were or are to be reduced
pursuant to this Section 7 to a greater extent than was or is necessary to avoid
the Excise Tax or it is subsequently determined that the Payments should not be
or should not have been reduced pursuant to this Section 7, then the Company
shall promptly pay to the Executive the amount necessary so that, after such
adjustment, the Executive will have received or be entitled to receive the
maximum Payments payable under this Section 7, together with interest at the
applicable Federal rate (as defined in Section 1274(d) of the Code) on amounts
that were incorrectly reduced pursuant to this Section 7, except that no
Payments shall be made under this subparagraph to the extent that such Payments
would impermissibly change the time and form of deferred compensation subject to
Section 409A of the Code.

8. Fees and Expenses. The Company shall reimburse the Executive for all
reasonable fees and expenses (including, without limitation, legal fees and
expenses) incurred by the Executive in connection with any proceeding commenced
by the Executive (i) to enforce any provision of this Agreement or (ii) to
enforce any right of the Executive under any employee benefit plan of the
Company in which the Executive is a participant, but only if, in either case,
the decision-maker in such proceeding determines that the Executive has
substantially prevailed on the claim(s) asserted by the Executive in the
proceeding.

9. Tax Withholding. The Company may withhold from any payment due the Executive
under this Agreement any amount necessary, as determined by the Company, in
order to enable the Company to satisfy all applicable federal, state or local
income and payroll tax withholding obligations, but in no event shall such
amount exceed, solely with respect to any stock-based compensation granted or to
be granted under or pursuant to this Agreement, the minimum applicable statutory
federal, state and/or local taxes (collectively, “withholding obligations”). In
connection with the vesting of the awards received by the Executive under
Section 5 of this Agreement, the Executive may elect to require the Company to
reduce the number of RSUs to which the Executive otherwise would be entitled in
a number sufficient to offset all or any portion (as specified by the Executive)
of the withholding obligations that the Executive otherwise would be obligated
to satisfy in the form of a cash payment to the Company, with each RSU and each
share of Common Stock being deemed to have a value for this purpose equal to the
closing market price per share of the Common Stock on the day on which the
withholding is effected.

10. Non-Competition and Non-Solicitation.

(a) Following the termination of his employment by the Company for any reason,
whether during or after the Term of this Agreement, the Executive shall not, for
a period of two years or, if the employment of the Executive terminates more
than two years

 

5



--------------------------------------------------------------------------------

prior to last day of the Term of this Agreement, for the remainder of the Term
of this Agreement, directly or indirectly solicit or hire, or encourage the
solicitation or hiring of, any person who, at the time of such solicitation or
hiring, is an executive officer of the Company or any of its subsidiaries to
serve as an employee of, or an independent contractor or consultant to, any
company other than the Company or any of its subsidiaries; provided that this
restriction shall not prevent the Executive from serving as reference for any
such employee with regard to the employment of that employee by a company with
which the Executive is not affiliated.

(b) Following the termination of his employment by the Company under
circumstances in which the vesting of any portion of the award contemplated by
Section 5(a) of this Agreement is accelerated, the Executive shall not, for the
remainder of the Term of this Agreement, own (other than the ownership of the
common stock of a publicly-held company not in excess of 1% of the shares
outstanding), control, become employed by or act as a consultant to any company
that, directly or through one or more subsidiaries, (i) competes with Pepco
Energy Services, Inc. or (ii) is engaged in the distribution or transmission of
electricity anywhere in the United States; provided, however, that this
Section 10(b) shall not prohibit the Executive from (A) owning, controlling,
becoming employed by or acting as a consultant to a law firm engaged in the
private practice of law or (B) providing legal services as a member of a law
firm engaged in the private practice of law to any company that, directly or
through one or more subsidiaries, (x) competes with Pepco Energy Services, Inc.
or (y) is engaged in the distribution or transmission of electricity anywhere in
the United States, except that the Company and the Executive understand and
agree that this proviso does not constitute a Company waiver or consent with
respect any representation by the Executive, or by any law firm with which the
Executive is affiliated, if such representation requires such a waiver or
consent under any applicable law or code of professional responsibility.

11. Confidentiality.

(a) Following the termination of the Executive’s employment by the Company for
any reason (whether during or after the Term of this Agreement), the Executive
shall not, without the prior written consent of the Company, disclose any
Confidential Information other than to the Company or its subsidiaries, except
that the Executive may disclose Confidential Information (i) to the extent
reasonably necessary in order to enforce his rights under this Agreement or to
defend himself against any claim asserted against the Executive by the Company
or (ii) to comply with any court order, subpoena or governmental inquiry. Unless
otherwise prohibited by law, the Executive shall promptly notify the Company of
the receipt by the Executive of any court order, subpoena or governmental
inquiry pursuant to which the Executive is required or has been requested to
disclose Confidential Information.

(b) The term “Confidential Information” shall mean all financial, economic,
business, operational, strategic, regulatory, technical or other information
belong to, used by or in the possession of the Company or any of its
subsidiaries, including, but not limited to, business plans and strategies,
financial information, projections, forecasts, budgets, pricing information,
marketing and sales programs and strategies, customer and prospective customer
lists, trade secrets, engineering plans, inventions and other intellectual
property, whether or not

 

6



--------------------------------------------------------------------------------

reduced to writing and regardless of the form of media in which the information
is maintained, other than such information that is in the public domain prior to
any disclosure by the Executive.

12. Litigation and Dispute Cooperation. For a period of three years following
the termination of the Executive’s employment by the Company, the Executive
agrees, if requested by the Company, and subject to reimbursement for
out-of-pocket expenses reasonably incurred (including, but not limited to,
meals, accommodations, travel and other incidental expenses) and compensation at
the hourly rate of $500, to cooperate with and assist the Company in pursuing or
defending of any litigation, claims, grievances, arbitrations or disputes
involving the Company or any of its subsidiaries and concerning any matter that
was within the scope of Executive’s responsibilities while employed by the
Company.

13. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Company. The Executive’s obligations under this Agreement may not
be assigned or transferred in whole or in part, and the rights and benefits of
the Executive under this Agreement cannot be assigned, anticipated, sold,
encumbered or pledged and shall not be subject to the claims of the Executive’s
creditors, except that the personal representative of the Executive’s estate
shall be entitled to receive any amounts payable under this Agreement after the
death of the Executive.

14. Rights of the Executive Are Those of a General Creditor. This Agreement
shall not confer upon the Executive any proprietary interest in the Company or
any of its assets. All benefits under this Agreement shall be payable from the
general assets of the Company, and there shall be no requirement that the
Company prefund or escrow any amounts that are or that may become payable under
this Agreement. The Executive for all purposes under this Agreement shall be a
general creditor of the Company.

15. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand or by registered or certified mail, return
receipt requested, postage prepaid, and (i) if to the Executive, shall be
addressed to the Executive at the last address furnished by the Executive to the
Company in writing and (ii) if to the Company, shall be addresses to the
headquarters of the Company for the attention of the Chief Executive Officer.

16. Governing Law, Equitable Relief and Arbitration.

(a) To the extent not governed by federal law, this Agreement shall be governed
and construed in accordance with the laws of the District of Columbia, without
reference to its conflict of laws rules.

(b) The Executive acknowledges that, in the event that the Executive breaches
the provisions of Section 10 and 11 of this Agreement, the Company shall suffer
irreparable harm for which money damages are not an adequate remedy, and the
Executive agrees that the Company shall be entitled to equitable relief,
including but not limited to, a

 

7



--------------------------------------------------------------------------------

temporary restraining order or a preliminary or permanent injunction, with
respect to any such breach or threatened breach by the Executive in any court of
competent jurisdiction. However, nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available at law or
equity for such breach or threatened breach. In the event that the Company
initiates any legal action for the breach, threatened breach or enforcement of
any of the provisions of either Section 10 or 11 and the Company does not
prevail in such action, the Company shall reimburse the Executive for the costs,
including attorney’s fees, reasonably incurred by the Executive in defending
such action.

(c) Except with respect to equitable relief provided for in paragraph (b), any
dispute between the Company and the Executive over the validity, interpretation,
effect or violation or alleged violation of this Agreement shall be resolved by
confidential binding arbitration to be held in Washington, D.C., in accordance
with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon any award rendered by the arbitrator(s) may be
entered in any court having jurisdiction. Except as otherwise provided in this
Section 10, each of the Company and the Executive shall be responsible for own
costs and expenses incurred in connection with such arbitration proceeding.

17. Amendments and Waivers. This Agreement may only be amended, modified,
altered or supplemented in a writing signed by the Executive and on behalf of
the Company by a duly authorized officer other than the Executive. No obligation
under this Agreement shall be waived or discharged unless such waiver or
discharge is signed by the party granting such waiver or discharge. Except where
this Agreement establishes an express deadline, no failure on the part of either
party to exercise any right under this Agreement, and no delay on the part of
either party in exercising any right under this Agreement, shall operate as a
waiver of such right.

18. Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part, the remaining provisions of this Agreement
(including any portion of the provision not held to be invalid or unenforceable)
shall remain valid and enforceable and continue in full force and effect to the
fullest extent permitted by law.

19. Execution in Counterparts. This Agreement may be executed in counterparts,
which taken together shall be considered one and the same agreement.

20. Entire Agreement. This Agreement constitutes the entire agreement between
the Executive and the Company with respect to the Executive’s employment.

21. Section 409A.

(a) This Agreement shall be interpreted to ensure that the payments contemplated
hereby to be made by Company to the Executive are exempt from, or comply with,
Section 409A of the Code (“Section 409A”); provided, however, that nothing in
this Agreement shall be interpreted or construed to transfer any liability for
any tax (including a tax or penalty due as a result of a failure to comply with
Section 409A) from the Executive to the Company or to any other individual or
entity.

 

8



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, any payment or
benefit under this Agreement that is considered a reimbursement under
Section 409A must be made no later than the last day of the Executive’s taxable
year following the Executive’s taxable year in which the expense subject to the
reimbursement was incurred and shall comply with Treas. Reg. §
1.409A-3(i)(1)(iv), except that any payment for legal expenses and attorney fees
that would otherwise be subject to Section 409A shall be made no later than the
deadline for short-term deferrals under Section 409A.

22. Clawback. The Executive agrees to be bound by and comply with the provisions
of (i) Section 304 of the Sarbanes-Oxley Act of 2002 and (ii) the policies
adopted by the Company in accordance with any rules that may be promulgated by
the Securities and Exchange Commission pursuant to Section 10D of the Securities
Exchange Act of 1934, as amended, in each case insofar as such provisions,
policies or rules are by their terms applicable to the Executive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive has executed this Agreement, each as
of the date first above written,

 

PEPCO HOLDINGS, INC.     EXECUTIVE By:  

/s/ JOSEPH M. RIGBY

    By:  

/s/ KEVIN C. FITZGERALD

  Name:   Joseph M. Rigby       Kevin C. Fitzgerald   Title:   Chairman of the
Board, President and Chief Executive Officer      

 

9



--------------------------------------------------------------------------------

Attachment A

PEPCO HOLDINGS, INC.

Service-Based Restricted Stock Unit Award Agreement

This Service-Based Restricted Stock Unit Award Agreement (the “Agreement”) is
made as of the 17th day of September 2012 (the “Grant Date”), by and between
Pepco Holdings, Inc. (the “Company”) and Kevin C. Fitzgerald (the “Executive”).

WHEREAS, the Company has adopted the Pepco Holdings, Inc. 2012 Long-Term
Incentive Plan (the “Plan”).

WHEREAS, in accordance with the terms of an Employment Agreement, dated
September 7, 2012, between the Company and the Executive (the “Employment
Agreement”), the Company has agreed to make an award to the Executive of
restricted stock units under the Plan on the terms and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Company and the Executive
agree as follows:

1. Restricted Stock Unit Award. The Company hereby grants to the Executive, upon
the terms and subject to the conditions set forth herein, an award of
                     (            ) restricted stock units (each an “RSU”), each
representing a contractual right to receive at the time of the settlement
thereof one share of common stock (“Common Stock”) of the Company (the “Award”).

2. Vesting of the Award. Four-fifteenths of the Award shall vest on each of the
first and second anniversaries of the Grant Date and balance shall vest on the
third anniversary of the Grant Date (the three-year period beginning on the
Grant Date being referred to as the “Vesting Period”), in each case contingent
upon the continued employment of the Executive by the Company as of the
applicable the vesting date. If the employment of the Executive by the Company
terminates prior to the end of the Vesting Period, the unvested portion of the
Award shall be forfeited, except that, if during the Vesting Period, (i) the
Executive voluntarily terminates his employment for Good Reason (as defined in
Section 9 of this Agreement), (ii) the Company terminates the Executive’s
employment, other than a termination for Cause (as defined in Section 9 of this
Agreement, or (iii) the employment of the Executive terminates due to death or
Disability (as defined in Section 9 of this Agreement), the Award, to the extent
not previously vested, shall vest in full as of the date the Executive’s
employment terminates.

3. Settlement of the Award. The settlement of the Award, to the extent it has
become vested and subject to Section 10 hereof, shall occur on or as soon as
practicable after the day immediately following the last day of the Executive’s
employment by the Company, regardless of the reason for the termination of the
Executive’s employment and regardless of whether the termination of the
Executive’s employment occurs during or after the expiration of the three-year
term of the Employment Agreement, and shall be effected by the delivery to the
Executive a number of shares of Common Stock equal to the number of vested RSUs;
provided, however, that the delivery of the shares may be postponed (i) if the
Company reasonably anticipates that

 

A-1



--------------------------------------------------------------------------------

such postponement is necessary to enable the Company to comply with any law or
with any applicable procedures, regulations or listing requirements of any
governmental agency or stock exchange and (ii) such delay shall comply with
Treas. Reg. § 1.409A-2(b)(7)(ii) (or any applicable successor regulation).

4. Dividend Equivalents. During the period subsequent the vesting of RSUs as
contemplated by Section 2 of this Agreement and prior to the settlement thereof
as contemplated by Section 3 of this Agreement, on the date the Company pays a
dividend on the Common Stock, the Company shall credit to the account of the
Executive an additional number of vested RSUs (rounded the nearest whole number)
equal to (i) the product of (A) the number of vested RSUs credited to the
account of the Executive pursuant to this Award (including RSUs previously
credited to the account of the Executive in accordance with this Section 4) as
of the day immediately prior to the dividend payment date and (B) the per share
amount of the dividend, divided by (ii) the closing market price of the Common
Stock on the lasting trading day immediately prior to the ex-dividend date in
respect of such dividend.

5. Nontransferability of Award. The Award is not assignable or transferable and
shall not be subject to attachment or other legal process of whatever nature.

6. Terms and Conditions of the Plan. The terms and conditions included in the
Plan are incorporated herein by reference, and to the extent that any conflict
exists between the terms and conditions of this Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall control. By
execution of this Agreement, the Executive acknowledges receipt of a copy of the
Plan and further agrees to be bound thereby and by the actions of the
Compensation and Human Resources Committee of the Board of Directors (including
any successor that performs its functions, the “Committee”) and the Board of
Directors pursuant to the Plan.

7. Other Plans and Agreements. Any gain realized by the Executive pursuant to
the Award shall not be taken into account as compensation in the determination
of the Executive’s benefits under any pension, savings, group insurance or other
benefit plan maintained by the Company or a Subsidiary. The Executive
acknowledges that receipt of the Award shall not entitle the Executive to any
other benefits under the Plan or any other plans maintained by the Company or a
Subsidiary.

8. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers and duties under this Agreement and the Plan. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
sole discretion and shall be final, conclusive and binding on all concerned. The
Committee may designate any individual or individuals to perform any of its
functions under this Agreement.

9. Definition of Terms.

(a) As used in this Agreement, the term “Good Reason” shall mean (i) the Company
reduces the Executive’s base salary (except a reduction consistent and
proportional with an overall reduction, due to extraordinary business
conditions, in the compensation of all other

 

A-2



--------------------------------------------------------------------------------

senior executives of the Company), (ii) the Executive is not in good faith
considered for incentive awards in violation of Section 4(a)(ii) and (iii) of
the Employment Agreement, (iii) the Company fails to provide the benefits
contemplated by Section 4(a)(v) and (vi) of the Employment Agreement, (iv) the
Company relocates the Executive’s primary place of employment to a location
outside of the Washington, D.C. metropolitan areas and further than 50 miles
from the Executive’s primary place of employment on the first day of the Term of
this Agreement, or (v) the Board of Directors removes the Executive from the
position of Executive Vice President and General Counsel other than for Cause or
on account of the Disability of the Executive.

(b) As used in this Agreement, the term “Cause” shall mean (i) intentional fraud
or material misappropriation with respect to the business or assets of the
Company, (ii) the persistent refusal or willful failure of the Executive to
perform substantially his duties and responsibilities to the Company, which
continues after the Executive receives notice of such refusal and is afforded a
period of not less than 45 days to remedy the refusal or failure to the
satisfaction of the Board of Directors, or (iii) conduct that constitutes
disloyalty to the Company or that materially damages the property, business or
reputation of the Company.

(c) As used in this Agreement, the term “Disability” shall mean circumstances in
which the Executive is entitled immediately to receive long-term disability
benefits under the Company’s disability plan in which the Executive
participates.

(d) Each other capitalized term used in this Agreement, and not defined or
referenced herein, has the meaning ascribed to that term in the Plan.

10. Section 409A. This Agreement shall be interpreted to ensure that the payment
contemplated hereby complies with Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). Settlement of the Award shall be made no
later than 30 days after the Executive’s separation from service, except that
if, upon separation from service, the Executive is a “specified employee” within
the meaning of Section 409A, settlement will instead be paid in the seventh
month following the Executive’s separation from service (to the extent required
by Section 409A(a)(2)(B)(i)).

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive has executed this Agreement, each as
of the date first above written.

 

PEPCO HOLDINGS, INC. By:  

 

  Name:   Joseph M. Rigby   Title:   Chairman of the Board, President and Chief
Executive Officer KEVIN C. FITZGERALD

 

 

A-3



--------------------------------------------------------------------------------

Attachment B

PEPCO HOLDINGS, INC.

Performance-Based Restricted Stock Unit Award Agreement

This Performance-Based Restricted Stock Unit Award Agreement (the “Agreement”)
is made this      day of                      201  , by and between Pepco
Holdings, Inc. (the “Company”) and Kevin C. Fitzgerald (the “Executive”).

WHEREAS, the Company has adopted the Pepco Holdings, Inc. 2102 Long-Term
Incentive Plan (the “Plan”).

WHEREAS, in accordance with the terms of an Employment Agreement, dated
September 7, 2012, between the Company and the Executive (the “Employment
Agreement”), the Company has agreed to make an award to the Executive of
restricted stock units under the Plan subject to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Company and the Executive
agree as follows:

1. Restricted Stock Unit Award. The Company hereby agrees to grant to the
Executive, upon the terms and subject to the conditions set forth herein,
                     (            ) restricted stock units (each an “RSU”), each
representing a contractual right to receive at the time of the settlement
thereof one share of common stock (“Common Stock”) of the Company (the “Award”).

2. Vesting of the Award.

a. The vesting of the Award, which may range from zero to 100% of the Award,
shall be contingent on the extent to which the Executive is successful in
achieving, during period beginning January 1, 201     and ending December 31,
201     (the “Performance Period”), the performance goals set forth on Schedule
A hereto (the “Performance Goals”), as determined by the Compensation and Human
Resources Committee of the Board of Directors (including any successor that
performs its functions, the “Committee”) in its sole discretion as soon as
practicable after the end of the Performance Period.

b. If the employment of the Executive by the Company terminates prior to the end
of the Performance Period, the Award shall be forfeited in its entirety, except
that, if during the Performance Period, (i) the Executive voluntarily terminates
his employment for Good Reason (as defined in Section 9 of the Agreement),
(ii) the Company terminates the Executive’s employment, other than a termination
for Cause (as defined in Section 9 of the Agreement), or (iii) the employment of
the Executive terminates due to death or Disability (as defined in Section 9 of
the Agreement), the Award shall vest at the end of the Performance Period to the
extent the Performance Goals are achieved as determined by the Committee in its
sole discretion after the end of the Performance Period.

3. Settlement of the Award. The settlement of the Award, to the extent it has
become vested and subject to Section 10 hereof, shall occur as soon as
practicable after (i) the day immediately following the last day of the
Executive’s employment by the Company, regardless of the reason

 

B-1



--------------------------------------------------------------------------------

for the termination of the Executive’s employment and regardless of whether the
termination of the Executive’s employment occurs during or after the expiration
of the three-year term of the Employment Agreement or (ii) if later, the day
after the Committee determines the extent to which the Award has vested in the
calendar year following the completion of the Performance Period, and shall be
effected by the delivery to the Executive a number of shares of Common Stock
equal to the number of vested RSUs; provided, however, that the delivery of the
shares may be postponed (A) if the Company reasonably anticipates that such
postponement is necessary to enable the Company to comply with any law or with
any applicable procedures, regulations or listing requirements of any
governmental agency or stock exchange and (B) such delay shall comply with
Treas. Reg. § 1.409A-2(b)(7)(ii) (or any applicable successor regulation).

4. Dividend Equivalents. During the period subsequent the vesting of RSUs as
contemplated by Section 2 of this Agreement and prior to the settlement thereof
as contemplated by Section 3 of this Agreement, on the date the Company pays a
dividend on the Common Stock, the Company shall credit to the account of the
Executive an additional number of vested RSUs (rounded the nearest whole number)
equal to (i) the product of (A) the number of vested RSUs credited to the
account of the Executive pursuant to this Award (including RSUs previously
credited to the account of the Executive in accordance with this Section 4) as
of the day immediately prior to the dividend payment date and (B) the per share
amount of the dividend, divided by (ii) the closing market price of the Common
Stock on the lasting trading day immediately prior to the ex-dividend date in
respect of such dividend.

5. Nontransferability of Award. The Award is not assignable or transferable and
shall not be subject to attachment or other legal process of whatever nature.

6. Terms and Conditions of the Plan. The terms and conditions included in the
Plan are incorporated herein by reference, and to the extent that any conflict
exists between the terms and conditions of this Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall control. By
execution of this Agreement, the Executive acknowledges receipt of a copy of the
Plan and further agrees to be bound thereby and by the actions of the Committee
and the Board of Directors pursuant to the Plan.

7. Other Plans and Agreements. Any gain realized by the Executive pursuant to
the Award shall not be taken into account as compensation in the determination
of the Executive’s benefits under any pension, savings, group insurance or other
benefit plan maintained by the Company or a Subsidiary. The Executive
acknowledges that receipt of the Award shall not entitle the Executive to any
other benefits under the Plan or any other plans maintained by the Company or a
Subsidiary.

8. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers and duties under this Agreement and the Plan. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
sole discretion and shall be final, conclusive and binding on all concerned. The
Committee may designate any individual or individuals to perform any of its
functions hereunder.

9. Definition of Terms.

(a) As used in this Agreement, the term “Good Reason” shall mean (i) the Company
reduces the Executive’s base salary (except a reduction consistent and
proportional with an

 

B-2



--------------------------------------------------------------------------------

overall reduction, due to extraordinary business conditions, in the compensation
of all other senior executives of the Company), (ii) the Executive is not in
good faith considered for incentive awards in violation of Section 4(a)(ii) and
(iii) of the Employment Agreement, (iii) the Company fails to provide the
benefits contemplated by Section 4(a)(v) and (vi) of the Employment Agreement,
(iv) the Company relocates the Executive’s primary place of employment to a
location outside of the Washington, D.C. metropolitan areas and further than 50
miles from the Executive’s primary place of employment on the first day of the
Term of this Agreement, or (v) the Board of Directors removes the Executive from
the position of Executive Vice President and General Counsel other than for
Cause or on account of the Disability of the Executive.

(b) As used in this Agreement, the term “Cause” shall mean (i) intentional fraud
or material misappropriation with respect to the business or assets of the
Company, (ii) the persistent refusal or willful failure of the Executive to
perform substantially his duties and responsibilities to the Company, which
continues after the Executive receives notice of such refusal and is afforded a
period of not less than 45 days to remedy the refusal or failure to the
satisfaction of the Board of Directors, or (iii) conduct that constitutes
disloyalty to the Company or that materially damages the property, business or
reputation of the Company.

(c) As used in this Agreement, the term “Disability” shall mean circumstances in
which the Executive is entitled immediately to receive long-term disability
benefits under the Company’s disability plan in which the Executive
participates.

(d) Each other capitalized term used in this Agreement, and not defined or
referenced herein, has the meaning ascribed to that term in the Plan.

10. Section 409A. This Agreement shall be interpreted to ensure that the payment
contemplated hereby complies with Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). Settlement of the Award shall be made no
later than 30 days after the Executive’s separation from service, except that
if, upon separation from service, the Executive is a “specified employee” within
the meaning of Section 409A, settlement will instead be paid in the seventh
month following the Executive’s separation from service (to the extent required
by Section 409A(a)(2)(B)(i)).

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive has executed this Agreement, each as
of the date first above written.

 

PEPCO HOLDINGS, INC. By:  

 

  Name:   Joseph M. Rigby   Title:   Chairman of the Board, President and Chief
Executive Officer KEVIN C. FITZGERALD

 

 

B-3



--------------------------------------------------------------------------------

Schedule A

Performance Goals

 

B-4